Citation Nr: 0910096	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  02-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1951 to November 
1954 and from August 1960 to December 1974.  He died in 
August 1985.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The appellant contends that the Veteran's in-service 
herbicide exposure while serving in Vietnam between January 
and June 1969 aboard U.S.S. STANDLEY caused his death.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversing a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with Haas and appealed to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit).  To avoid burdens 
on the adjudication system, delays in the adjudication of 
other claims, and unnecessary expenditure of resources 
through remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

In May 2008, the Federal Circuit reversed the Court's earlier 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009).  VA's Office of General 
Counsel advised the Board that, because the Court concluded 
in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 (2007), 
that all claims at VA subject to the original Haas stay will 
remain stayed until mandate issues in the Federal Circuit's 
decision in Haas, such claims should not be adjudicated until 
mandate issues at the Federal Circuit.  Accordingly, the 
appellant's claim of service connection for the cause of the 
Veteran's death was stayed in August 2008 and she was 
notified of the Haas stay that same month.  Because VA's 
Office of General Counsel recently advised the Board that, as 
the Haas litigation has concluded, VA may proceed to 
adjudicate claims previously subject to the Haas stay, the 
Board will proceed to adjudicate the appellant's claim of 
service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in August 1985 at age 52 of 
cardiorespiratory arrest; other significant conditions 
contributing to the immediate cause of death were anemia and 
oat cell carcinoma.

3.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

4.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.




CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2001, April 2004, and in December 
2006, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit evidence showing that the 
cause of the Veteran's death was related to active service 
and noted other types of evidence the appellant could submit 
in support of her claim.  The appellant was informed of when 
and where to send the evidence.  In this regard, the Board 
observes that the appellant's claim of service connection for 
the cause of the veteran's death also is a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1310.  The Court expanded the notice 
requirements for a DIC claim in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), to include (1) a statement of the conditions 
for which the Veteran was service connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the DIC claim based on the Veteran's 
previously service-connected conditions, and (3) an 
explanation of the evidence and information required to 
substantiate the DIC claim based on the conditions not yet 
service connected.  Although the letters provided to the 
appellant and her service representative did not include a 
list of conditions for which the Veteran was service-
connected at the time of his death, as noted above, service 
connection was not in effect for any disabilities at the time 
of the Veteran's death.  These letters also discussed 
generally the evidence and information required to 
substantiate a DIC claim.  After consideration of the 
contents of these letters, the Board finds that VA 
substantially has satisfied the requirement that the 
appellant be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The appellant's claim was readjudicated in a May 2008 
Supplemental Statement of the Case, prior to the imposition 
of the Haas stay in this case, which contained notice of the 
Dingess requirements.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As will be explained below in greater 
detail, the evidence does not support granting the 
appellant's claim of service connection for the cause of the 
Veteran's death.  Any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Board 
finds that VA met its duty to notify the appellant of her 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims of service connection for the 
cause of the Veteran's death is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
claims file.  

The appellant has contended that her husband was treated just 
prior to his death at William Beaumont Army Medical Center 
and that VA failed to obtain the Veteran's terminal medical 
records from this facility.  A review of the claims file 
shows that, in response to several requests from VA for the 
Veteran's terminal medical records, this facility notified 
the RO in March 2002 and in May 2008 that no such records 
were available.  In summary, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and no further action is necessary to meet the 
requirements of the VCAA.

The appellant contends that the cause of the Veteran's death 
is related to active service.  Specifically, she contends 
that the Veteran was exposed to herbicides while serving 
aboard U.S.S. STANDLEY in the waters offshore of Vietnam and 
such exposure contributed to or caused his death.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312 
(2008); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  In this regard, the 
Board notes that none of the causes of the Veteran's death-
cardiorespiratory arrest, anemia, or oat cell carcinoma-are 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to herbicides.  See Brock 
v. Brown, 10 Vet. App. 155 (1997).

A review of the Veteran's service treatment records indicates 
that he was not treated for cardiorespiratory arrest, anemia, 
or oat cell carcinoma during active service.  His service 
personnel records show that his awards included the Vietnam 
Service Medal and Vietnam Campaign Medal.  These records also 
show that he served aboard U.S.S. STANDLEY "in the 
geographical limits of Vietnam" and that this ship "served 
in Vietnam waters" from January 27, 1969, to June 18, 1969.  
His duties were as a Missile Officer.

As noted, the Veteran's terminal medical records from William 
Beaumont Army Medical Center were not available for review.  
A review of the Veteran's death certificate shows that he 
died in August 1985 at William Beaumont Army Medical Center.  
The cause of death was cardiorespiratory arrest due to or as 
a consequence of anemia and oat cell carcinoma.  No autopsy 
was performed.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  Initially, the Board notes 
that the Veteran lacks qualifying in-country service in 
Vietnam such that his in-service herbicide exposure cannot be 
presumed and any of the causes of his death could not be 
related to active service on a presumptive service connection 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board 
acknowledges that the Veteran's service personnel records 
show that he served in the waters offshore of Vietnam between 
January and June 1969 aboard U.S.S. STANDLEY.  Such service 
does not meet the regulatory definition of "service in 
Vietnam" found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by 
the Federal Circuit in Haas, however.  See Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009). (finding VA's definition of 
"service in Vietnam" as requiring in-country service in 
Vietnam a permissible regulatory interpretation); see also 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  This regulation 
(38 C.F.R. § 3.307(a)(6)(iii)) provides that service in the 
Republic of Vietnam "includes service in the waters offshore 
. . . if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  Id. (emphasis 
added).  There is no evidence in the Veteran's service 
personnel records or anywhere else in the claims file that 
the conditions of his honorable active service aboard 
U.S.S. STANDLEY in the waters offshore of Vietnam between 
January and June 1969 "involved duty or visitation in the 
Republic of Vietnam."  Further, the Board finds that, even 
if the Veteran had qualifying in-country service in Vietnam 
and his exposure to herbicides could be presumed in this 
case, none of the causes of his death-cardiorespiratory 
arrest, anemia, or oat cell carcinoma-are among the diseases 
for which service connection is available on a presumptive 
basis due to in-service herbicide exposure.  See 38 C.F.R. 
§§ 3.307, 3.309.  As noted above, service connection also was 
not in effect for any disabilities, to include the causes of 
the Veteran's death, at the time of his death.  Finally, 
although it is unfortunate that the Veteran's terminal 
medical records were not available for review, there is no 
medical evidence linking any of the causes of the Veteran's 
death to active service.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of- 
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


